      Case 1:19-mj-00203-AJ Document 1-1 Filed 09/27/19 Page 1 of 9




              AFFIDAVIT OF SPECIAL AGENT KRISTI MCPARTLIN


       I, Special Agent Kristi R. McPartlin, being duly sworn, depose and state as

follows:

                  INTRODUCTION AND AGENT BACKGROUND


       1.      I am a Special Agent with the United States Department of Justice, Bureau

of Alcohol, Tobacco, Firearms, and Explosives (ATF) and have been so since 2002. I am

currently assigned to the Manchester, NH Field Office in the Boston Field Division.

While training to become a Special Agent, I attended the Federal Law Enforcement

Training Center (FLETC) in Glynco, GA and received training in practices and methods

of illegal firearm possessors, firearm traffickers, and related federal criminal statutes. As

a Special Agent, I have conducted and/or participated in a number of investigations

involving state and federal firearm and controlled substance violations. I have

interviewed multiple victims, witnesses, and suspects regarding various types of criminal

activity. I have also served search warrants for various crimes and have made criminal

arrests for firearm and controlled substance violations.

       2.      I submit this affidavit in support of the issuance of a criminal complaint

charging JAMES HOWARD with violations of: Title 18, United States Code, §

922(g)(1), Possession of Ammunition by a Convicted Felon; Title 18, United States

Code, § 922(g)(3), Possession of Ammunition by an Unlawful User of a Controlled

Substance;.

       3.      The facts set forth in this affidavit are based on my own personal

knowledge and information provided by other law enforcement officers, records,


                                              1
      Case 1:19-mj-00203-AJ Document 1-1 Filed 09/27/19 Page 2 of 9



documents, and from statements of individuals associated with and knowledgeable about

the affairs of subjects of this investigation. Because this affidavit is presented for the

limited purpose of setting forth probable cause for the requested criminal complaint, the

Affiant has not necessarily included every fact known to the Affiant through this

investigation.

                                    RELEVANT STATUTES

       Title 18, United States Code, § 922(g), which reads in part:

        “It shall be unlawful for any person –

        (1) who has been convicted in any court of, a crime punishable by
            imprisonment for a term exceeding one year . . .

        (3) who is an unlawful user of or addicted to any controlled substance (as
       defined in the Controlled Substances Act (21 U.S.C. 802));...

       to ship or transport in interstate or foreign commerce, or possess in or
       affecting commerce, any firearm or ammunition; or to receive any firearm
       or ammunition which has been shipped or transported in interstate or
       foreign commerce.”



                                      PROBABLE CAUSE

       4.        Somersworth Police Department (hereinafter referred to as Somersworth

PD) has been receiving information regarding the possession of firearms and the sale of

methamphetamine and fentanyl by HOWARD at 108 Franklin Street, Somersworth, NH

for approximately the last 9 months. Several customers, users, and street level informants

for Somersworth PD provided information that HOWARD was trading and selling

firearms for drugs.

       5.        On September 23, 2019, I received information from Somersworth Police

Department regarding the possession of firearms and a possible grenade by James


                                               2
      Case 1:19-mj-00203-AJ Document 1-1 Filed 09/27/19 Page 3 of 9



HOWARD, a previously convicted felon, at his residence located at 108 Franklin Street,

Somersworth, NH.

       6.       Somersworth PD has an active Confidential Informant (hereafter known as

Source #1) who came into the police department on or about September 23, 2019 to give

information on the possession of firearms by HOWARD at his residence located at 108

Franklin Street, Somersworth, NH. Source #1 has provided Somersworth with reliable

and credible information in the past. Some of Source # 1’s information has led to the

arrest of a known US Marshals fugitive in September 2019. Source # 1 does have a

criminal record that consists of two 2018 arrests out of North Carolina for the following

charges:

            •   Misdemeanor offences of Larceny, Possession of Stolen Goods/Property,
                Larceny by Changing Price tag and Misdemeanor Conspiracy; and

            •   Shoplifting Concealment Goods, and Felony Larceny

       The Court in NC confirmed that the aforementioned charges were dismissed.

Source # 1 has admitted to being a past user of illegal drugs to include fentanyl, heroin,

pills, and cocaine. Source # 1 claims to be clean and off drugs since approximately the

end of March/early April 2019.

       7.       On September 26, 2019, Source #1 was found sleeping on the side of the

road in a car. Law enforcement checked on the well-being of Source #1. Law

enforcement asked to view the cell phone of Source #1 who consented to a search. On

that phone were photos and information of a Somersworth police detective and a Tip-

Line email to the Strafford County Sheriff containing legal jargon regarding Rochester

Police Department and Somersworth Police Department somehow being involved in both

drug trafficking/cartel and sex trafficking. Source #1 denied making the tip.


                                             3
          Case 1:19-mj-00203-AJ Document 1-1 Filed 09/27/19 Page 4 of 9



           8.       Source # 1’s information was relayed to your affiant as follows: On or

about September 21, 2019, Source #1 was hanging out at HOWARD’S residence located

at 108 Franklin Street, Somersworth, NH, and observed several firearms in the house.

Source #1 has observed firearms in HOWARD’S residence on several previous

occasions. On September 21, 2019, another person was also present at HOWARD’S

residence. This person was using methamphetamine and began “freaking out” claiming

that there was a dead body in the basement. According to Source #1, after this person left

the house, Source # 1 observed HOWARD remove all of the firearms from the residence.

Source # 1 claims that HOWARD left all of the ammunition inside the residence

scattered throughout the house. Source # 1 claims that the ammunition is secreted in

several places like Q-tip boxes and tampon boxes. Source # 1 did not see where

HOWARD hid the firearms other than two handguns, which it saw HOWARD conceal

within a hide located in HOWARD’s car, a 1999 silver Honda Accord, Plate # NH

4575233. 1

           9.       On or about September 22, 2019, HOWARD asked Source # 1 to go pick

up money from Ryan CORTINA, a previous ATF target. Source # 1 and another

individual went to the parking lot of CORTINA’s residence located at 260 Main Street #

10, Somersworth, NH to pick up the money. Source # 1 stated that CORTINA, Sean

Laughton, and other persons came out to the parking lot to talk to Source #1 and the other

individual that came along for the ride. Source #1 said that CORTINA gave the money

he owed to HOWARD to the other person with Source #1. The person with Source # 1

and Shawn Laughton had a conversation about a scale. This person and Laughton went

into the building to go look at a scale. CORTINA stayed in the car with Source # 1.

1
    As of September 25, 2019, this car is being painted red.
                                                        4
       Case 1:19-mj-00203-AJ Document 1-1 Filed 09/27/19 Page 5 of 9



        10.       CORTINA told Source # 1 that he had “grenades” that he made.

CORTINA used his cell phone to show Source #1 pictures of the “grenades” and a video

of himself lighting one of his “grenades” and throwing it into an empty field and it

detonating. CORTINA told Source # 1 that he wanted to give a “grenade” to Source #1.

Source #1 watched CORTINA walk back to the apartment complex where he lives but

was unsure of which apartment CORTINA went into or came out of. Source #1 observed

a shadow on the second floor but does not know whose shadow it was. CORTINA’S

apartment is on the first floor.

        11.       CORTINA came back to Source # 1’s vehicle and gave Source #1 a

grenade to keep. According to Source #1, its passenger and Sean Laughton came back

outside to the vehicle and began talking to CORTINA. Source #1 said that CORTINA

began to brag to its passenger and Sean Laughton about CORTINA making grenades.

        12.       Source #1 said that it hid the grenade inside its car. Source # 1 did not

think anyone saw it hide the grenade inside the car. Source #1 and the passenger went

back to HOWARD’s residence. Source # 1 stated that it parked the vehicle behind

HOWARD’s vehicle in the driveway. Source # 1 could not say for sure if the doors to its

vehicle were locked.

        13.       Source #1 later saw the grenade inside HOWARD’s residence. Source # 1

stated that it did not know how the grenade got into HOWARD’s residence. Source #1

said it was possible that someone went into its car to look for items to steal. Source #1

said that the residence is frequented by many drug users that are looking for items to steal

and trade for drugs. Also, Source#1 was not certain that no one saw it hide the grenade

inside the car.



                                                5
      Case 1:19-mj-00203-AJ Document 1-1 Filed 09/27/19 Page 6 of 9



       14.      Source # 1 provided a drawing of the “grenade.” Source # 1 described the

“grenade” as a small aluminum canister filled with ethanol with a green wick,

approximately four (4) inches long, wrapped in alternating layers of brown packing tape,

thick paper and/or thin cardboard with gunpowder with nails, screws, tacks, glass shards,

razor blades and silver BBs [shrapnel] secured to the outside of the device using clear

packing tape.

       15.      Source # 1 stated that as of September 23, 2019, the “grenade” was

located between the couch and the half wall on the first floor of HOWARD’s residence.

       16.      Source # 1 stated that HOWARD always has a firearm near him when he

is doing drug deals. Source #1 stated that HOWARD is a user of both heroin and

methamphetamine. Source # 1 last saw HOWARD using drugs on September 25, 2019.

Source#1 stated that HOWARD was smoking crack out of a bong, then smoked a meth

pipe and also did heroin. According to Source#1, HOWARD uses drugs every day and all

throughout the day. Source #1 says that it knows that HOWARD has been doing illegal

drugs on a consistent basis for the past seven months.

       17.      Pursuant to a state search warrant served at a prior residence of

CORTINA’S, a trailer located at a different address in Rochester, NH in April 2018, law

enforcement took into custody four suspected destructive devices of which two were later

confirmed by ATF to be improvised directional explosive weapons (AKA explosives

mines which are, by definition, destructive devices).

       18.      On September 24, 2019, I reviewed information regarding the possession

of firearms by James HOWARD that had been provided to Somersworth Police

Department from another Confidential Informant (hereafter known as Source # 2).



                                              6
      Case 1:19-mj-00203-AJ Document 1-1 Filed 09/27/19 Page 7 of 9



       19.      Source # 2 is no longer an active informant for Somersworth Police

Department, however, at the time Source # 2 provided information, it was a documented

informant for the Somersworth PD. Source # 2 told Somersworth PD that on or about

April 2019, it observed firearms at HOWARD’S residence located at 108 Franklin Street,

Somersworth, NH. Specifically, Source # 2 claimed it observed a shotgun behind the

living room door and several handguns on the coffee table in the living room.

       20.      Source # 2 is a former drug user and has one previous arrest in 2000 for

Simple Assault. It appears this charge was dismissed by the Court. Source # 2 was

activated as a CI for ATF for a short time (approximately 21 days) and deactivated to

seek treatment for a drug relapse.

       21.      Source # 2 was deemed reliable and credible by Somersworth PD because

Source # 2 had provided information to Somersworth PD that led to the arrest of several

individuals. Source # 2 also purchased drugs on behalf of Somersworth PD, and provided

the information that led to the recovery of a Strafford County Sheriff Deputy’s stolen

personal vehicle and the arrest of the suspect found in possession of the vehicle.

       22.      On September 24, 2019, ATF Special Agent Amanda Cahill contacted the

ATF National Firearms Act (NFA) Records Branch regarding any registration of

destructive devices by HOWARD. The Records Branch reported that HOWARD does

not have any items registered in the National Firearms Registration and Transfer Record

(NFRTR).

       23. On September 23, 2019, I examined the computerized criminal history for

             HOWARD. HOWARD appears to have the following felony convictions,

             each punishable by a term of imprisonment exceeding one year, and one



                                             7
       Case 1:19-mj-00203-AJ Document 1-1 Filed 09/27/19 Page 8 of 9



             Violation of Terms of Probation or Parole; that is:

   •   Strafford County Superior Court, Case# 219-2018-CR-00456, Theft by
       Unauthorized Taking 2 Prior
   •   Strafford County Superior Court, Case# 06-S-200, Bail Jumping
   •   Strafford County Superior Court, Case# 06-199-258930C, Violation of Terms of
       Probation or Parole
   •   Strafford County Superior Court, Case# 06-S-199, Bail Jumping
   •   Strafford County Superior Court, Case # 05-S-85, Felon in Possession of a
       Dangerous Weapon
   •   Strafford County Superior Court, Case # 02-S-381, Receiving Stolen Property
   •   Strafford County Superior Court, Case# 99-S875, Forgery
   •   Strafford County Superior Court, Case# 99-S-761, Forgery
   •   Strafford County Superior Court, Case# 99-S762, Forgery
   •   Strafford County Superior Court, Case # 06-200-310827C, Violation of Terms of
       Probation or Parole


       24.      On September 27, 2019, ATF executed a Federal Search Warrant for the

residence of James HOWARD located at 108 Franklin Street, Somersworth, NH. The

following items were taken as evidence from the residence: ammunition in several

different calibers (located in a common area), suspected illegal narcotics (located

throughout the residence), a handwritten rental agreement between Claude Sabbe (may be

Sable) and HOWARD for 108 Franklin Street for $1200.00 a month (found in

HOWARD’s vehicle).


       25.      ATF SA McPartlin and Stafford Co. Detective Mangum interviewed

HOWARD at the Somersworth Police Department. ATF SA McPartlin read HOWARD

his Miranda Rights from ATF Form 3200.4, Advice of Rights and Waiver. HOWARD

agreed to speak to law enforcement. HOWARD acknowledged being prohibited from

possessing firearms. HOWARD admitted to having ammunition inside of his residence.

HOWARD stated the ammunition was brought to his house by his brother, but

HOWARD claimed to have moved the ammunition. HOWARD also admitted to being a

                                              8
      Case 1:19-mj-00203-AJ Document 1-1 Filed 09/27/19 Page 9 of 9



smoker of methamphetamine. HOWARD said he smoked methamphetamine earlier in

the evening.

       26.     Based on the above facts, there is probable cause to believe that beginning

on or about September 21, 2019 through September 27, 2019, in the District of New

Hampshire, JAMES HOWARD, knowing that he had been convicted of a crime

punishable by more than one year, knowingly possessed ammunition in violation of Title

18, United States Code, § 922(g)(1) and, knowing that he had been convicted of a crime

punishable by more than one year, knowingly possessed ammunition while being an

unlawful user of a controlled substance in violation of Title 18, United States Code, §

922(g)(3)

       27.     I declare under the penalty of perjury that the above-foregoing facts and

circumstances are true and correct to the best of my knowledge and belief.


                                                       /s/ Kristi McPartlin
                                                        Kristi R. McPartlin
                                                        Special Agent, ATF


       Sworn to and subscribed before me this 27th day of September, 2019.



                                                      __________________________
                                                      Andrea K. Johnstone
                                                      U. S. Magistrate Judge




                                             9
